
	

115 S2411 IS: For the relief of Miguel Angel Perez-Montes, Jr.
U.S. Senate
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		VI
		115th CONGRESS2d Session
		S. 2411
		IN THE SENATE OF THE UNITED STATES
		
			February 8, 2018
			Ms. Duckworth introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		For the relief of Miguel Angel Perez-Montes, Jr.
	
	
		1.Permanent resident status for Miguel Angel Perez-Montes, Jr
 (a)In generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151), on filing an application for issuance of an immigrant visa under section 204 of that Act (8 U.S.C. 1154) or for adjustment of status to lawful permanent resident, Miguel Angel Perez-Montes, Jr., shall be eligible for issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence.
 (b)Adjustment of statusIf Miguel Angel Perez-Montes, Jr., enters the United States before the date of the filing deadline described in subsection (c), the alien shall be—
 (1)considered to have entered and remained lawfully in the United States; and
 (2)eligible for adjustment of status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) as of the date of enactment of this Act, if the alien is otherwise eligible for adjustment of status under that section.
 (c)Deadline for application and payment of feesSubsections (a) and (b) shall apply only if the application for issuance of an immigrant visa or the application for adjustment of status is filed, together with the applicable fees, not later than 2 years after the date of enactment of this Act.
 (d)Reduction of immigrant visa numberOn the granting of an immigrant visa or permanent residence to Miguel Angel Perez-Montes, Jr., the Secretary of State shall instruct the proper officer to reduce by 1, during the current or next following fiscal year—
 (1)the total number of immigrant visas that are made available to natives of the country of birth of the alien under section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)); or
 (2)if applicable, the total number of immigrant visas that are made available to natives of the country of birth of the alien under section 202(e) of that Act (8 U.S.C. 1152(e)).